Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT BETWEEN
MARTHA STEWART LIVING OMNIMEDIA, INC.
AND MARTHA STEWART DATED AS OF APRIL 1, 2009
     AGREEMENT, dated as of April 1, 2009 (the “Effective Date”), by and between
Martha Stewart Living Omnimedia, Inc., a Delaware corporation (the “Company”),
and Martha Stewart (the “Founder”).
     WHEREAS, the Founder is a party to an employment agreement, dated
September 17, 2004, as amended (the “Prior Employment Agreement); and
     WHEREAS, the Company recognizes that the Founder’s talents and abilities
are unique and have been integral to the success of the Company;
     WHEREAS, the Company wishes to secure the ongoing services of the Founder
pursuant to the terms and conditions set forth herein, and therefore the Founder
and the Company intend hereby to enter into a new amended and restated
employment agreement as set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth below, the parties hereby agree as follows:
     1. Employment. From and after the Effective Date, the Company hereby agrees
to employ the Founder as Chief Editorial and Media Director of the Company, and
the Founder hereby accepts such employment, on the terms and conditions set
forth below.
     2. Term. The Founder’s employment by the Company hereunder shall begin on
the Effective Date and shall end on March 31, 2012, but subject to earlier
termination as provided herein (the “Employment Period”). The Employment Period
may be extended by mutual agreement of the Company and the Founder.
     3. Position and Duties. During the Employment Period, the Founder shall
serve as Founder, Chief Editorial and Media Director of the Company with the
following duties, authority and responsibilities:
          (i) serving as Founding Editorial Director for all publications of the
Company;
          (ii) serving as an executive producer for television and radio
productions of the Company; and
          (iii) subject to the oversight of the Board, serving as the primary
spokesperson for the Company (it being understood, however, that the Principal
Executive Officer, Chief Executive Officer(s) and the Chief Financial Officer of
the Company, rather than the Founder, shall serve as primary spokespersons for
the Company to the financial and investment community and with respect to
business and financial affairs).
     The Founder shall report directly to the Board. Unless otherwise authorized
by the Board, the

1



--------------------------------------------------------------------------------



 



Founder shall devote substantially all of her working time, attention and
energies during normal business hours (other than absences due to illness or
vacation) to the performance of her duties for the Company. Notwithstanding the
above, the Founder shall be permitted, to the extent such activities do not
violate, or substantially interfere with her performance of her duties and
responsibilities under this Agreement, or any other agreement to which she and
the Company are parties, in all cases except for (iii), as determined by the
Principal Executive Officer and a committee of the Board, to (i) engage in
motion picture, television, public speaking and publishing activities,
(ii) appear from time to time in commercials and/or advertisements that do not
present a conflict with the Company’s interests with respect to its products or
significant business relationships, in all cases subject to the approval of the
Board, (iii) manage her personal, financial and legal affairs (including writing
her autobiography), (iv) serve on civic or charitable boards or committees (it
being expressly understood and agreed that the Founder’s continuing to serve on
any such board and/or committees on which she is serving, or with which she is
otherwise associated, as of the Effective Date, shall be deemed not to interfere
with her performance of her duties and responsibilities under this Agreement),
(v) serve on boards of other companies and (vi) make personal appearances and
lectures, and the Founder shall be entitled to receive and retain all
remuneration received by her from the items listed in clauses (i) through
(vi) of this paragraph (including, without limitation, appearance and speaking
fees, book advances, royalties, residuals and other fees and compensation
(including guild and union payments) payable therewith) outside the performance
of her duties hereunder.
     4. Place of Performance. During the Employment Period, the locations of
employment of the Founder shall be in New York City, New York and Bedford, New
York and the Founder shall not be required to relocate her employment to any
other location. During the Employment Period, the Company shall provide the
Founder with the same offices and staff that she was provided with immediately
prior to the Effective Date.
     5. Compensation and Related Matters.
          (a) Talent Compensation. In consideration of her continued work as a
performer and for making public appearances on behalf of the Company or for
third-parties as required in support of products covered by Company contracts
with third parties consistent with past practices, and as an author or provider
of content consistent with past practices for the Company’s media properties,
publications and contractual arrangements during the Employment Period, the
Company shall pay the Founder talent compensation at the rate of not less than
Two Million Dollars ($2,000,000) per year (the “Talent Compensation”). The
Talent Compensation shall be paid in approximately equal installments in
accordance with the Company’s customary payroll practices and subject to all
applicable income and employment tax withholdings. The Talent Compensation shall
be subject to annual review by the Board and may be increased in the Board’s
discretion. If the Talent Compensation is increased by the Board, such increased
Talent Compensation shall then constitute the Talent Compensation for all
purposes under this
Agreement.
          (b) Annual Bonus. For each full fiscal year of the Company that begins
and ends during the Employment Period, and for the 2009 fiscal year, the Founder
shall be eligible to earn an annual cash bonus (the “Annual Bonus”) in such
amount as shall be determined by the

2



--------------------------------------------------------------------------------



 



Compensation Committee of the Board (the “Compensation Committee”) based on the
achievement of Company and individual performance goals as established by the
Compensation Committee for each such fiscal year , with a target Annual Bonus
equal to One Million Dollars ($1,000,000) (the “Target Amount”) and a maximum
Annual Bonus equal to 150% of the Target Amount. The Compensation Committee
shall establish objective criteria to be used to determine the extent to which
performance goals have been satisfied. Such Annual Bonus shall be paid in a lump
sum no earlier than January 1st and no later than March 15th of the calendar
year following the calendar year to which such bonus relates. The Founder shall
be entitled to receive a pro rata portion of any payable Annual Bonus for the
2012 fiscal year, upon expiration of the Employment Period if this Agreement is
not renewed, which pro rata portion shall be determined by multiplying the
amount of the Annual Bonus paid to the Founder in respect of the full fiscal
year immediately prior to the expiration of the Employment Period by a fraction
the numerator of which is the number of days the Founder was employed by the
Company in the 2012 Fiscal Year and the denominator or which is 365 and, subject
to Section 20(b) below, such pro rata Annual Bonus shall be paid by the Company
to the Founder within thirty (30) days following the expiration of the
Employment Period.
          (c) Make-whole/retention payment. In recognition of her extraordinary
efforts on behalf of the Company and to maintain her continued level of
involvement during the Employment Period consistent with past practices, the
Company shall as soon as practicable following the full execution of this
Agreement (but not later than the date which is five (5) days following the full
execution hereof) pay the Founder a payment of Three Million Dollars
($3,000,000); provided, however, that if the Founder terminates this Agreement
without Good Reason (defined below) or the Company terminates this Agreement for
Cause (defined below) during the Employment Period, a pro-rata portion of such
payment (determined based on a fraction, the numerator of which is the number of
calendar days from the Date of Termination (defined below) through the last day
of the Employment Period, and the denominator of which is the total number of
calendar days of the Employment Period) shall be subject to forfeiture and
repayment by the Founder upon such terms and conditions as determined by the
Compensation Committee in its discretion at the time of such forfeiture.
          (d) Automobiles. During the Employment Period, the Company shall
provide the Founder with automobiles and drivers seven days per week on a basis
no less favorable than in effect immediately prior to the Effective Date to be
used in the Founder’s sole discretion.
          (e) Business, Travel and Entertainment Expenses. The Company shall
promptly reimburse the Founder for all business, travel and entertainment
expenses on a basis no less favorable than in effect immediately prior to the
Effective Date and subject to the
Company’s current expense reimbursement policies, including, without limitation,
first class transportation or travel on a private plane of the Company to the
extent that such private plane is available. The Founder shall pay the SIFL rate
for any personal use of such private plane.
          (f) Vacation. During the Employment Period, the Founder shall be
entitled to six weeks of vacation per year. Vacation not taken during the
applicable fiscal year (but not in excess of three weeks) shall be carried over
to the next following fiscal year.

3



--------------------------------------------------------------------------------



 



          (g) Welfare, Pension and Incentive Benefit Plans. During the
Employment Period, the Founder (and her eligible spouse and dependents) shall be
entitled to participate in all welfare benefit plans and programs maintained by
the Company from time to time for the benefit of its senior executives,
including, without limitation, all medical, hospitalization, dental, disability,
accidental death and dismemberment, travel accident and life insurance plans,
programs and arrangements, on a basis no less favorable than in effect with
respect to the Founder immediately prior to the Effective Date. In addition,
during the Employment Period, the Founder shall be eligible to participate in
all pension, retirement, savings and other employee benefit plans and programs
maintained from time to time by the Company for the benefit of its senior
executives, other than any equity-based incentive plans, severance plans,
retention plans and any annual cash incentive plan, on a basis no less favorable
than in effect immediately prior to the Effective Date.
          (h) Security Expenses. During the Employment Period, the Company shall
pay or promptly reimburse the Founder for (1) all installation and maintenance
costs and monitoring fees relating to security at the Founder’s residences and
(2) all expenses relating to personal security services for the Founder.
          (i) Telephone and Internet Access. During the Employment Period, the
Company shall pay or promptly reimburse the Founder for customary telephone,
computer usage and internet access at her homes for business use.
          (j) New Programming. For any original network, cable or syndicated
show of the Company (other than “The Martha Stewart Show”) produced after the
Effective Date and in which the Founder is the on-air talent (“New
Programming”), the Founder shall be entitled to receive an amount equal to the
fair market value of her talent services, as mutually agreed to by the Founder
and the Board, or, if the Founder and the Board are unable to agree upon such
fair market value, by an independent expert selected by mutual agreement between
the Founder and the Board (it being understood that any determination of fair
market value shall take into account the Founder’s rights to residual payments
pursuant to the next sentence). Any payments in respect of New Programming shall
be paid in the calendar year following the calendar year of production. In
addition, with respect to any re-run or re-packaging of any New Programming
(each, a “Re-run”), the Founder shall receive an amount equal to ten percent
(10%) of the Adjusted Gross Revenues, which shall be paid no later than the end
of the calendar year in which the Adjusted Gross Revenues are determined.
“Adjusted Gross Revenues” means gross revenues of the Company from any Re-run
minus the sum of (i) production costs, (ii) marketing costs and
(iii) distribution costs; provided that if such Re-run includes programming
other than New Programming, the portion of Adjusted Gross Revenues which is
attributable to New Programming shall be determined on a fair and equitable
basis approved by the Founder.
          (k) Equity Awards. The Board shall in its sole discretion make an
annual grant of stock options to Founder.
     6. Termination. The Founder’s employment hereunder may be terminated during

4



--------------------------------------------------------------------------------



 



the Employment Period under the following circumstances:
          (a) Death. The Founder’s employment hereunder shall terminate upon her
death.
          (b) Disability. The Company shall have the right to terminate the
Founder’s employment as a result of the Founder’s Disability (as defined below)
as determined by a physician selected by the Founder, and reasonably acceptable
to the Company. “Disability” shall mean (i) the Founder’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months;
(ii) the Founder is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering the Founder; or (iii) the Founder is
determined to be totally disabled by the Social Security Administration.
          (c) Cause. The Company shall have the right to terminate the Founder’s
employment for “Cause.” For purposes of this Agreement, the Company shall have
“Cause” to terminate the Founder’s employment only upon the Founder’s:
          (i) willful gross misconduct or conviction of a felony after the
Effective Date that, in either case, results in material and demonstrable damage
to the business or reputation of the Company; or
          (ii) willful and continued failure to perform her duties hereunder
(other than such failure resulting from legal necessity or after the issuance of
a Notice of Termination by the Founder for Good Reason) within ten business days
after the Company delivers to her a written demand for performance that
specifically identifies the actions to be performed.
For purposes of this Section 6(c), no act or failure to act by the Founder shall
be considered “willful” if such act is done by the Founder in the good faith
belief that such act is or was to be beneficial to the Company or one or more of
its businesses, or such failure to act is due to the Founder’s good faith belief
that such action would be materially harmful to the Company or one of its
businesses. Cause shall not exist unless and until the Company has delivered to
the Founder a copy of a resolution duly adopted by a majority of the Board
(excluding the Founder for purposes of determining such majority) at a meeting
of the Board called and held for such purpose after reasonable (but in no event
less than thirty days’) notice to the Founder and an opportunity for the
Founder, together with her counsel, to be heard before the Board, finding that
in the good faith opinion of the Board that “Cause” exists, and specifying the
particulars thereof in detail. This Section 6(c) shall not prevent the Founder
from challenging in any court of competent jurisdiction the Board’s
determination that Cause exists or that the Founder has failed to cure any act
(or failure to act) that purportedly formed the basis for the Board’s
determination.
          (d) Good Reason. The Founder may terminate her employment for “Good
Reason” after giving the Company detailed written notice thereof, if the Company
shall have failed to cure the event or circumstance constituting “Good Reason”
within ten business days

5



--------------------------------------------------------------------------------



 



after receiving such notice. Good Reason shall mean the occurrence of any of the
following without the written consent of the Founder:
          (i) the assignment to the Founder of duties materially inconsistent
with this Agreement or a material change in her titles or authority;
          (ii) any failure by the Company to comply with Section 5 hereof in any
material way;
          (iii) the requirement of the Founder to relocate to locations other
than those provided in Section 4 hereof;
          (iv) the failure of the Company to comply with and satisfy Section
12(a) of this Agreement; or
          (v) any material breach of this Agreement by the Company.
The Founder’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder.
          (e) Without Cause. The Company shall have the right to terminate the
Founder’s employment hereunder without Cause by providing the Founder with a
Notice of Termination.
          (f) Without Good Reason. The Founder shall have the right to terminate
her employment hereunder without Good Reason by providing the Company with a
Notice of Termination.
     7. Termination Procedure.
          (a) Notice of Termination. Any termination of the Founder’s employment
by the Company or by the Founder during the Employment Period (other than
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice indicating the specific termination provision in this
Agreement relied upon and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Founder’s
employment under that provision.
          (b) Date of Termination. “Date of Termination” shall mean (i) if the
Founder’s employment is terminated by her death, the date of her death, (ii) if
the Founder’s employment is terminated pursuant to Section 6(b), thirty
(30) days after the date of receipt of the Notice of Termination (provided that
the Founder does not return to the substantial performance of her duties on a
full-time basis during such thirty (30) day period), and (iii) if the Founder’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date (within thirty (30) days after the giving
of such notice) set forth in such Notice of Termination.

6



--------------------------------------------------------------------------------



 



     8. Compensation upon Termination or During Disability. In the event the
Founder is disabled or her employment terminates during the Employment Period,
the Company shall provide the Founder with the payments and benefits set forth
below. The Founder acknowledges and agrees that the payments set forth in this
Section 8 constitute liquidated damages for termination of her employment during
the Employment Period.
          (a) Termination by Company without Cause or by Founder for Good
Reason. If the Founder’s employment is terminated by the Company without Cause
(other than Disability) or by the Founder for Good Reason, subject in all
respects to the application of Section 20(b) below:
          (i) the Company shall pay to the Founder, on or before the Date of
Termination, a lump sum payment equal to the sum of (A) Talent Compensation and
accrued vacation pay through the Date of Termination, (B) three million dollars
($3,000,000), and (C) the higher of (1) $5,000,000 or (2) three times the
highest Annual Bonus paid with respect to any fiscal year beginning during the
Employment Period;
          (ii) the Company shall continue to provide the Founder and her
eligible spouse and dependents for a period equal to the greater of (A) the
remaining term of the Employment Period, or (B) three years following the Date
of Termination, the medical, hospitalization, dental and life insurance programs
provided for in Section 5(g), as if she had remained employed; provided, that if
the Founder, her spouse or her eligible dependents cannot continue to
participate in the Company programs providing such benefits, the Company shall
arrange to provide the Founder and her spouse and dependents with the economic
equivalent of the benefits they otherwise would have been entitled to receive
under such plans and programs; and provided, further, that such benefits shall
terminate on the date or dates the Founder becomes eligible to receive
equivalent coverage and benefits under the plans and programs of a subsequent
employer at an equivalent cost to the Founder (such coverage and benefits to be
determined on a coverage-by-coverage, or benefit-by-benefit, basis);
          (iii) the Company shall, consistent with past practice, reimburse the
Founder pursuant to Section 5(e) for business expenses incurred but not paid
prior to such termination of employment;
          (iv) until the third anniversary of the Date of Termination, the
Company shall continue to provide the Founder with (A) the benefits set forth in
Section 5(d) hereof and (B) an office and an assistant in each of New York, New
York and Westport, Connecticut; and
          (v) the Founder shall be entitled to any other rights, compensation
and/or benefits as may be due to the Founder in accordance with the terms and
provisions of any agreements, plans or programs of the Company (other than any
severance-based plan or program).
The payments and benefits provided for as subclause (A) of clause (i) above and
in clause (iii) above are hereinafter referred to as the “Accrued Obligations.”
To the extent any of the benefits provided for in clauses (ii) — (v) above are
taxable to the Founder, and except as permitted by Section 409A (as defined in
Section 20(a) below), any right to reimbursement or in-kind benefits

7



--------------------------------------------------------------------------------



 



will not be subject to liquidation or exchange for another benefit, the amount
of expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year it will not affect the expenses eligible for reimbursement in a
later taxable year, and any payments for reimbursements will be paid on or
before the last day of the taxable year following the taxable year in which the
expense was incurred.
          (b) Cause or by Founder without Good Reason. If the Founder’s
employment is terminated by the Company for Cause or by the Founder other than
for Good Reason, then the Company shall provide the Founder with her Accrued
Obligations and shall have no further obligation to the Founder hereunder.
          (c) Disability. During any period that the Founder fails to perform
her duties hereunder as a result of Disability, the Founder shall continue to
receive her full Talent Compensation set forth in Section 5(a) until her
employment is terminated pursuant to Section 6(b). In the event the Founder’s
employment is terminated for Disability pursuant to Section 6(b), the Company
shall provide the Founder with the excess, if any, of her full Talent
Compensation over the amount of any long-term disability benefits that she
receives under the Company’s welfare benefit plans and programs providing
‘disability pay’ within the meaning of Treasury
Regulation Section 31.3121(v)(2)-1(b)(4)(iv)(C), payable in accordance with the
normal payroll practices of the Company, for the remainder of the Employment
Period and shall have no further obligations to the Founder hereunder.
          (d) Death. If the Founder’s employment is terminated by her death, the
Company shall provide to the Founder’s beneficiary, legal representatives or
estate, as the case may be, the Founder’s full Talent Compensation (less any
long-term disability benefits paid to the Founder under the Company’s welfare
benefit plans and programs providing ‘disability pay’ within the meaning of
Treasury Regulation Section 31.3121(v)(2)-1(b)(4)(iv)(C)), payable in accordance
with the normal payroll practices of the Company, for a period equal to the
remaining term of the Employment Period and shall have no further obligations
hereunder.
          (e) Mitigation. The Founder shall not be required to mitigate damages
with respect to the termination of her employment under this Agreement by
seeking other employment or otherwise, and there shall be no offset against
amounts due the Founder under this Agreement on account of subsequent employment
except as specifically provided in this Section 8. Additionally, amounts owed to
the Founder under this Agreement shall not be offset by any claims the Company
may have against the Founder, and the Company’s obligation to make the payments
provided for in this Agreement, and otherwise to perform its obligations
hereunder, shall not be affected by any other circumstances, including, without
limitation, any counterclaim, recoupment, defense or other right which the
Company may have against the Founder or others.

  9.   Confidential Information; Noncompetition; Nonsolicitation;
Nondisparagement.

          (a) Confidential Information. Except as may be required or appropriate
in connection with her carrying out her duties under this Agreement, the Founder
shall not, without

8



--------------------------------------------------------------------------------



 



the prior written consent of the Company or as may otherwise be required by law
or any legal process, or as is necessary in connection with any adversarial
proceeding against the Company (in which case the Founder shall cooperate with
the Company in obtaining a protective order at the Company’s expense against
disclosure by a court of competent jurisdiction), communicate, to anyone other
than the Company and those designated by the Company or on behalf of the Company
in the furtherance of its business or to perform her duties hereunder, any trade
secrets, confidential information, knowledge or data relating to the Company,
its affiliates or any businesses or investments of the Company or its
affiliates, obtained by the Founder during the Founder’s employment by the
Company and MSLO LLC that is not generally available public knowledge (other
than by acts by the Founder in violation of this Agreement.)
          (b) Noncompetition. During the Employment Period and until the
12-month anniversary of the Founder’s Date of Termination if the Founder’s
employment is terminated by the Company for Cause or the Founder terminates
employment without Good Reason, the Founder shall not engage in or become
associated with any Competitive Activity. For purposes of this Section 9(b), a
“Competitive Activity” shall mean any business or other endeavor that engages in
any country in which the Company has significant business operations to a
significant degree in a business that directly competes with all or any
substantial part of any of the Company’s businesses of (i) producing television
and other video programs, (ii) designing, developing, licensing, promoting and
selling merchandise through catalogs, direct marketing, Internet commerce and
retail stores of the product categories in which the Company so participates
using the Founder’s name, likeness, image, or voice to promote or market any
such product or service, (iii) the creation, publication or distribution of
regular or special issues of magazines, and (iv) any other business in which the
Company is engaged during the term of this Agreement (the activities described
in clauses (i) through (iv), in each case determined as of the date of the
action alleged to be Competitive Activity, (the “Businesses”); provided, that, a
Competitive Activity shall not include (i) any speaking engagement to the extent
such speaking engagement does not promote or endorse a product or service which
is competitive with any product or service of the Company, (ii) the writing of
any book or article relating to subjects other than the Businesses (e.g.,
nonfiction relating to the Founder’s career or general business advice) or
(iii) the television, video or music business so long as such activity does not
relate to the Businesses. The Founder shall be considered to have become
“associated with a Competitive Activity” if she becomes involved as an owner,
employee, officer, director, independent contractor, agent, partner, advisor, or
in any other capacity calling for the rendition of the Founder’s personal
services, with any individual, partnership, corporation or other organization
that is engaged in a Competitive Activity and her involvement relates to a
significant extent to the Competitive Activity of such entity; provided,
however, that the Founder shall not be prohibited from (a) owning less than one
percent (1%) of any publicly traded corporation, whether or not such corporation
is in competition with the Company or (b) serving as a director of a corporation
or other entity the primary business of which is not a Competitive Activity. If,
at any time, the provisions of this Section 9(b) shall be determined to be
invalid or unenforceable, by reason of being vague or unreasonable as to area,
duration or scope of activity, this Section 9(b) shall be considered divisible
and shall become and be immediately amended to only such area, duration and
scope of activity as shall be determined to be reasonable and enforceable by the
court or other body having jurisdiction over the matter; and the Founder agrees
that this Section 9(b) as so amended shall be valid and binding as though any
invalid or unenforceable

9



--------------------------------------------------------------------------------



 



provision had not been included herein.
          (c) Nonsolicitation. During the Employment Period, and for 12 months
after the Founder’s Date of Termination if the Founder’s employment is
terminated by the Company for Cause or the Founder terminates employment without
Good Reason, the Founder will not, directly or indirectly, (1) solicit for
employment by other than the Company any person (other than any personal
secretary or assistant hired to work directly for the Founder) employed by the
Company or its affiliated companies as of the Date of Termination, (2) solicit
for employment by other than the Company any person known by the Founder (after
reasonable inquiry) to be employed at the time by the Company or its affiliated
companies as of the date of the solicitation or (3) solicit any customer or
other person with a business relationship with the Company or any of its
affiliated companies to terminate, curtail or otherwise limit such business
relationship.
          (d) Non-disparagement. During the Employment Term and for two
(2) years thereafter, (i) neither the Founder, nor anyone acting on behalf of
the Founder, shall make or publish any disparaging or derogatory statement
(whether written or oral) regarding the Company or any of its affiliated
companies or businesses, or the current directors or current executive vice
presidents and above of any of them, in any public communication, or in any
non-public communication with any member of the media or with any other person
which may be reasonably expected to be publicly disseminated to the press or the
media, and (ii) neither the Company nor any of its affiliated companies or
businesses or their affiliates, current directors or current executive vice
presidents and above, nor anyone authorized by the Company to speak on behalf of
the Company, shall make or publish any disparaging or derogatory statement
(whether written or oral) regarding the Founder in any public communication, or
in any non-public communication with any member of the media or with any other
person which may be reasonably expected to be publicly disseminated to the press
or the media.
          (e) Injunctive Relief. In the event of a breach or threatened breach
of this Section 9, the Founder agrees that the Company shall be entitled to
injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, the Founder acknowledging that damages would be
inadequate and insufficient.
     10. Indemnification.
          (a) General. The Company agrees that if the Founder is made a party or
is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that the Founder is or was a trustee, director, officer or employee of
the Company, MSLO LLC, or any predecessor to MSLO LLC (including any sole
proprietorship owned by the Founder) or any of their affiliates or is or was
serving at the request of the Company, MSLO LLC, any predecessor to MSLO LLC
(including any proprietorship owned by the Founder), or any of their affiliates
as a trustee, director, officer, member, employee or agent of another
corporation or a partnership, joint venture, limited liability company, trust or
other enterprise, including, without limitation, service with respect to
employee benefit plans, whether or not the basis of such Proceeding is alleged
action in an official capacity as a trustee, director, officer, member, employee
or agent while serving as a trustee, director, officer, member, employee or
agent, the Founder shall be

10



--------------------------------------------------------------------------------



 



indemnified and held harmless by the Company to the fullest extent authorized by
Delaware law, as the same exists or may hereafter be amended, against all
Expenses incurred or suffered by the Founder in connection therewith. Such
indemnification and this Section 10(a) shall continue as to the Founder even if
the Founder has ceased to be an officer, director, trustee or agent, or is no
longer employed by the Company and shall inure to the benefit of her heirs,
executors and administrators or upon any termination of this Agreement. In
addition, the Company shall indemnify and hold harmless the Founder in
connection with any claim for indemnification under clause (bb) of paragraph
11(a) of the Production Agreement (as defined in the Prior Employment
Agreement).
          (b) Expenses. As used in this Agreement, the term “Expenses” shall
include, without limitation, damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements, and costs, attorneys’ fees, accountants’
fees, and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a right to indemnification
under this Agreement.
          (c) Enforcement. If a claim or request under this Section 10 is not
paid by the Company or on its behalf, within thirty (30) days after a written
claim or request has been received by the Company, the Founder may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Founder shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Delaware law.
          (d) Partial Indemnification. If the Founder is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify the Founder for the portion of such
Expenses to which the Founder is entitled.
          (e) Advance of Expenses. Expenses incurred by the Founder in
connection with any Proceeding shall be paid by the Company in advance upon
request of the Founder that the Company pay such Expenses, but only in the event
that the Founder shall have delivered in writing to the Company (i) an
undertaking to reimburse the Company for Expenses with respect to which the
Founder is not entitled to indemnification and (ii) a statement of her good
faith belief that the standard of conduct necessary for indemnification by the
Company has been met.
          (f) Notice of Claim. The Founder shall give to the Company notice of
any claim made against her for which indemnification will or could be sought
under this Agreement. In addition, the Founder shall give the Company such
information and cooperation as it may reasonably require and as shall be within
the Founder’s power and at such times and places as are convenient for the
Founder.
          (g) Defense of Claim. With respect to any Proceeding as to which the
Founder notifies the Company of the commencement thereof:
          (i) The Company will be entitled to participate therein at its own
expense;

11



--------------------------------------------------------------------------------



 



          (ii) Except as otherwise provided below, to the extent that it may
wish, the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to the Founder, which in the Company’s sole discretion
may be regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. The Founder also shall have the
right to employ her own counsel in such action, suit or proceeding if she
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and the Founder, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company.
          (iii) The Company shall not be liable to indemnify the Founder under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Company shall not settle any action or
claim in any manner which would impose any penalty that would not be paid
directly or indirectly by the Company or limitation on the Founder without the
Founder’s written consent. Neither the Company nor the Founder will unreasonably
withhold or delay their consent to any proposed settlement.
          (h) Non-Exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 10 shall not be exclusive of any other right which the
Founder may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.
          (i) Timing of Reimbursements or Expenses. To the extent required under
Section 409A (as defined in Section 20(a) below), any reimbursements or expenses
provided under this Section 10 shall be subject to the limitations on payment
and reimbursement of taxable expenses set forth in Section 8(a).
     11. Legal Fees and Expenses. If any contest or dispute shall arise between
the Company and the Founder regarding any provision of this Agreement, the
Company shall reimburse the Founder for all legal fees and expenses reasonably
incurred by the Founder in connection with such contest or dispute, but only if
the Founder prevails to a substantial extent with respect to the Founder’s
claims brought and pursued in connection with such contest or dispute. Such
reimbursement shall be made as soon as practicable following the resolution of
such contest or dispute (whether or not appealed) to the extent the Company
receives written evidence of such fees and expenses. In addition to the
foregoing, the Company shall reimburse the Founder for all reasonable legal fees
and expenses incurred in connection with the negotiation and execution of this
Agreement. To the extent required under Section 409A (as defined in Section
20(a) below), any reimbursements or expenses provided under this Section 11
shall be subject to the limitations on payment and reimbursement of taxable
expenses set forth in Section 8(a).
     12. Successors; Binding Agreement.
          (a) Company’s Successors. No rights or obligations of the Company
under this Agreement may be assigned or transferred, except that the Company
shall require any successor

12



--------------------------------------------------------------------------------



 



(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall include
any successor to its business and/or assets (by merger, purchase or otherwise)
which executes and delivers the agreement provided for in this Section 12 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.
          (b) Founder’s Successors. No rights or obligations of the Founder
under this Agreement may be assigned or transferred by the Founder other than
her rights to payments or benefits hereunder, which may be transferred only by
will or the laws of descent and distribution. Upon the Founder’s death, this
Agreement and all rights of the Founder hereunder shall inure to the benefit of
and be enforceable by the Founder’s beneficiary or beneficiaries, personal or
legal representatives, or estate, to the extent any such person succeeds to the
Founder’s interests under this Agreement. If the Founder should die following
her Date of Termination while any amounts would still be payable to her
hereunder if she had continued to live, all such amounts unless otherwise
provided herein shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in writing by the Founder, or otherwise to
her legal representatives or estate.
     13. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to the Founder:
At her residence address most recently filed with the Company.
If to the Company:
Martha Stewart Living Omnimedia, Inc.
11 West 42nd Street
New York, NY 10036
Attention: General Counsel
Tel: (212) 827-8000
Fax: (212) 827-8188
or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     14. Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by the Founder and by a duly authorized officer of the Company,
and such waiver is set forth in writing and signed by the party to be charged.
No waiver by either party hereto at any time of any breach by the

13



--------------------------------------------------------------------------------



 



other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. The respective rights and obligations
of the parties hereunder of this Agreement shall survive the Founder’s
termination of employment and the termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations. Except
as otherwise provided in Section 10 hereof with respect to indemnification under
Delaware law, the validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York without regard
to its conflicts of law principles.
     15. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     17. Entire Agreement. This Agreement, the Intellectual Property License
Agreement and Preservation Agreement, dated as of October 22, 1999, and the
Intangible Asset License Agreement, dated June 13, 2008, as amended, set forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersede all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of such subject matter including, without limitation, the Prior
Employment Agreement. The parties agree that the Prior Employment Agreement has
been terminated effective as of 11.59 PM on the day immediately preceding the
Effective Date.
     18. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
     19. Section Headings. The section headings in this Employment Agreement are
for convenience of reference only, and they form no part of this Agreement and
shall not affect its interpretation.
     20. Section 409A.
          (a) The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance issued thereunder (“Section 409A”) and, accordingly,
to the maximum extent permitted, all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. Founder is hereby advised to seek independent
advice from her tax advisor(s) with respect to any payments or benefits under
this Agreement. Notwithstanding the foregoing, the Company does not guarantee
the tax treatment of any

14



--------------------------------------------------------------------------------



 



payments or benefits provided under this Agreement, whether pursuant to the
Code, federal, state, local or foreign tax laws and regulations.
          (b) If the Executive is deemed on the date of termination of her
“separation from service” with the Company to be a “specified employee”, each
within the meaning of Section 409A(a)(2)(B) of the Code, then with regard to any
payment or the providing of any benefit under this Agreement, and any other
payment or the provision of any other benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit shall
not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Founder’s separation from
service, or (ii) the date of the Founder’s death, if and to the extent such
six-month delay is required to comply with Section 409A(a)(2)(B) of the Code. In
such event, on or promptly after the first business day following the
six-month-delay period, all payments delayed pursuant to this Section 20
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
          (c) If under this Agreement, an amount is to be paid in installments,
each installment shall be treated as a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this
9th day of April, 2009.

         
 
  MARTHA STEWART LIVING OMNIMEDIA, INC.
 
       
 
  By:   /s/ Charles A. Koppelman
 
       
 
      Name: Charles A. Koppelman
 
      Title: Principal Executive Officer
 
       
 
      /s/ Martha Stewart
 
       
 
      Martha Stewart

15